       Case 2:20-cv-00212-Z Document 10 Filed 10/02/20            Page 1 of 4 PageID 84



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

  PERLA CABALLERO-SANCHEZ,                       §
  Individually and as Next Friend to             §
  RAFAEL CORRAL, A Minor,                        §
                                                 §         Cause No. 02:20-CV-212-Z
              Plaintiffs,                        §
                                                 §
  v.                                             §
                                                 §
  TENNESSEE STEEL HAULERS, INC.,                 §
  ALABAMA CARRIERS, INC., DASEKE,                §
  INC., and JOHNNY M. FOX,                       §
                                                 §
              Defendants.                        §

                   AGREED MOTION TO REMAND AND BRIEF IN SUPPORT

TO THE HONORABLE JUDGE OF SAID COURT:

         Come now Defendants TENNESSEE STEEL HAULERS, INC., ALABAMA CARRIERS,

INC., and JOHNNY M. FOX, and Plaintiffs PERLA CABALLERO-SANCHEZ, Individually and

as Next Friend to RAFAEL CORRAL, a minor and file this Agreed Motion to Remand and Brief in

Support under 28 USC § 1447(c).

                                               I.
                                          INTRODUCTION

         1.         Plaintiff is PERLA CABALLERO-SANCHEZ, Individually and as Next Friend of

RAFAEL CORRAL, a Minor (“Plaintiff”). Defendants are TENNESSEE STEEL HAULERS,

INC., ALABAMA CARRIERS, INC., DASEKE, INC., and JOHNNY M. FOX (“Defendants”). On

July 15, 2020, Plaintiff filed her Original Petition against Defendants TENNESSEE STEEL

HAULERS, INC., ALABAMA CARRIERS, INC., and JOHNNY M. FOX asserting claims of

negligence, negligence per se, respondeat superior, and negligent entrustment in the 69th Judicial

District Court of Moore County, Texas (State Court) Cause Number 20-58.



AGREED MOTION TO REMAND AND BRIEF IN SUPPORT – PAGE 1                                      150349v1
    Case 2:20-cv-00212-Z Document 10 Filed 10/02/20                 Page 2 of 4 PageID 85



       2.      The green card returned to the clerk following service by certified mail on Tennessee

Steel Haulers, Inc. (“Tennessee”) does not reflect the date of delivery. On information and belief,

Tennessee first received service and a copy of Plaintiff’s Original Petition on August 17, 2020.

       3.      Similarly, the green card returned to the clerk following service by certified mail on

Alabama Carriers, Inc. (“Alabama”) does not reflect the date of delivery. On information and belief,

Alabama first received service and a copy of Plaintiff’s Original Petition on August 17, 2020.

       4.      Defendant Johnny M. Fox (“Fox”) was served by and through his counsel of record

on September 18, 2020.

       5.      On September 16, Defendants Alabama and Tennessee filed a Notice of Removal

based on diversity jurisdiction.

       6.      On September 25, 2020, Plaintiff amended her Complaint to add Daseke, Inc. as a

defendant, asserting claims of alter-ego liability. To date, Daseke, Inc. has not been served with

Plaintiff’s First Amended Complaint.

                                                II.
                                             ARGUMENT

       7.      Plaintiff PERLA CABALLERO-SANCHEZ is an individual that is a citizen of the

State of Texas. Plaintiff PERLA CABALLERO-SANCHEZ is the representative of Rafael Corral,

a minor, who is a citizen of the State of Texas.

       8.      Defendant Tennessee is a foreign corporation with its principal place of business in

Nashville, Tennessee. Defendant Alabama is also a foreign corporation with its principal place of

business in Birmingham, Alabama. Defendant Fox is a nonresident of Texas and a resident of the

State of Alabama.

       9.      Until Plaintiff filed her First Amended Complaint, there was complete diversity

among the parties.



AGREED MOTION TO REMAND AND BRIEF IN SUPPORT – PAGE 2                                         150349v1
    Case 2:20-cv-00212-Z Document 10 Filed 10/02/20                    Page 3 of 4 PageID 86



           10.   Plaintiff has now added Daseke, Inc., a Delaware Corporation who maintains a

principal place of business in Addison, Texas. There is no longer a complete diversity among the

parties.

           11.   A court may remand a case on the basis of any procedural defect identified in a

motion for remand filed within 30 days after the filing of the Notice of Removal under 28 USC §

1446(a). See 28 USC § 1447(c).

           12.   The court should remand this case back to state court because the parties are no longer

completely diverse.

                                                  III.
                                             CONCLUSION

           13.   For the reasons stated above, Defendants and Plaintiffs ask the Court to grant this

motion and remand this suit to the state court where it was originally filed.




AGREED MOTION TO REMAND AND BRIEF IN SUPPORT – PAGE 3                                           150349v1
    Case 2:20-cv-00212-Z Document 10 Filed 10/02/20              Page 4 of 4 PageID 87



 Respectfully submitted,

Chris Hoffman                                      RINEY & MAYFIELD LLP
CHoffman@hsshlaw.com                                 Mitzi S. Mayfield – TBN 13284425
JE Sauseda                                           mmayfield@rineymayfield.com
jesauseda@hsshlaw.com                                Alex L. Yarbrough – TBN 24079615
HOFFMAN, SHEFFIELD, SAUSEDA &                        ayarbrough@rineymayfield.com
HOFFMAN, PLLC                                      320 South Polk Street, Suite 600
1008 S. Madison                                    Maxor Building
Amarillo, Texas 79101                              Amarillo, Texas 79101
                                                   (806) 468-3200; (806) 376-4509 Fax
             /s/ Chris Hoffman
 By_______________________________                             /s/ Mitzi S. Mayfield
             Chris Hoffman                         By__________________________________
                                                               Mitzi S. Mayfield
ATTORNEYS FOR PLAINTIFFS

                                                     And

                                                     RINCON LAW GROUP, P.C.
                                                     1014 N. Mesa, Suite 200
                                                     El Paso, Texas 79902
                                                     (915) 532-6800 (Telephone)
                                                     (915) 532-6808 (Facsimile)

                                                           /s/ Carlos Rincon
                                             By:
                                                     CARLOS RINCON
                                                     Texas State Bar No. 16932700
                                                     CRincon@RinconLawGroup.com

                                                     ATTORNEYS FOR DEFENDANTS TENNESSEE
                                                     STEEL HAULERS, INC. AND ALABAMA CARRIERS,
                                                     INC.




AGREED MOTION TO REMAND AND BRIEF IN SUPPORT – PAGE 4                                   150349v1
